Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are currently pending and a preliminary amendment to the claims filed 05/20/2020 is acknowledged.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 4 and 9 are objected to because of the following informalities: each of claims 4 and 9 recites “KCCM” which should be spelled out at the first encounter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each of claims 4 and 9 recites “the yeast is Sacchromyces cerevisiae KCCM12008P.” If the yeast is not known at the effective filing date of the claimed invention and /or is applicant’s invention, the following enablement requirements should follow: 
Deposits of Sacchromyces cerevisiae KCCM12008P is required to practice the claimed invention because the claims are directed towards this specific yeast. As a required element they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If they are not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by reference to a deposit of such biological material. See 37 CFR 1.802. One cannot practice the claimed invention without using this Sacchromyces cerevisiae KCCM12008P of claims 4 and 9. Therefore, access to Sacchromyces cerevisiae KCCM12008P is required to practice the invention. 
Deposits of isolated Sacchromyces cerevisiae KCCM12008P of claims 4 and 9 46 in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the strains and/or cells would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest 
     If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
            (a)        during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
            (b)        all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
            (c)        the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 
            (d)        a viability statement in accordance with the provisions of 37 CFR 1.807; and
            (e)        the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition,  the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims recites “Saccharomyces cerevisiae KCCM12008P” and however it is not clear what KCCM12008P is referring to. The specification does not indicate it. Thus, claims 4 and 9 are indefinite. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 are rejected under 35 USC 103 as being obvious over Choi et al. (US2015/0342870A1) in view of An et al. (US2017/0151171A1). 

Applicant claims including the below claims 1-4, 6, 8, 9 and 11 filed on 05/20/2020:

    PNG
    media_image1.png
    342
    841
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    137
    1314
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    1288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    67
    771
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    181
    811
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    118
    1239
    media_image6.png
    Greyscale

For examination purpose,   each claims 3 and 8 (obtained by fermenting yeast) and claims 4 and 9 (Saccharomyces cerevisiae), claims 6 and 11 (the extract is prepared using ethanol as an extraction solvent) recites product-by-process limitations. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Choi teaches a method for moisturizing a skin comprising a step of topically applying a skin external composition containing a red yeast extract as an active ingredient to a skin of a subject in need thereof (claim 7 of prior art) wherein the red yeast rice is red rice made by fermenting polished rice with the genus Monascus yeast (e.g., Monascus pilosus) for 15-30 days  ([0013-00145]) and thus the red yeast rice extract is fermented product (instant claims 1-2, in part and instant claims 3, 4, 8 and 9) and the red yeast rice extract is contained in the composition in an amount of 0.001 to 20% ([0016]) which overlaps the instant range of 0.01 to 10% (instant claims 5 and 10). MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and the extract can also be prepared by extracting red yeast rice using organic solvent such as ethanol ([0015]), and even the prior art teaches the product-by-process limitation of extraction (instant claims 6 and 11); and the composition is a cosmetic composition ([0018])(instant claims 7 and 12). 

An teaches a cosmetic composition for anti-aging (title) and further teaches the skin surface becomes dry and thus skin elasticity decreases due to the lack of natural moisturizing factors (NMFs) and decreased skin elasticity leads to wrinkle formation, and therefore the anti-aging effect may be achieved by maintaining the skin moisturizing ability ([0004]).
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Choi is that Choi does not expressly teach improving skin elasticity and reducing skin wrinkles. The deficiency is cured by An. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the moisturization effect of Choi with increase of skin elasticity and anti-wrinkle function as taught by An. 
One of the skilled in the art would have been motivated to do so because An teaches dry skin due to the lack of moisturization causes decrease skin elasticity and wrinkle formation and thus, giving moisturizing effects to the skin would increase or improve skin elasticity and anti-wrinkle formation, devoid of evidence to the contrary. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of patent no. 9877915B2 in view of An et al. (US2017/0151171A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both method claims require administering skin composition comprising an extract of fermented product of Red yeast rice. However, the method of patent ‘915 is directed to moisturizing a skin of a subject while the claimed invention is directed to improving skin elasticity (instant claim 1) and reducing skin wrinkle (instant claim 2). The deficiency is cured by An.  The An reference teaches a cosmetic composition for anti-aging (title) and further teaches the skin surface becomes dry and thus skin elasticity decreases due to the lack of natural moisturizing factors (NMFs) and decreased skin elasticity leads to wrinkle formation, and therefore the anti-aging effect may be achieved by maintaining the skin moisturizing ability ([0004]). That is, since dry skin causes decreased skin elasticity and wrinkle formation, it is necessary to give hair with moisturizing properties and thus, there is motivation to combine patent ‘915 with An in order to give enhanced skin elasticity and anti-wrinkle activity.  
Consequently, the instantly claimed subject matter would obvious over the patent  ‘915 subject matter.

Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613